-



                                                        4



        OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                            AUSTIN




    Eonornble F. B. CsuU1C   "ii"
    County Attorney          9;'
    XU. Vernon, Texae
    Dear alrr     1-
lion.F. E. ~3mil8, P&&y?2



     oeived by the said LarrclnoeS Flannery from the
     oil produasd froze8eld prop8rty shall be credikd
     on eeld amount 0r $83,000.00.~
          You request our oplnlon 68 to whether or not 8uoh
lnstrrzaentmust be stamped in aooordanoe with Artlol8
%W4? -9Vernon'~ Clvll Statutw,    heSore it 18 atitlad to
moo>.    Tlut,.*rti010 md8,    in ~ati, a~) r0nm:

           “( a ) R x & p * l   h o nln   o th.r wlM   p r 0vla .d




           The    ~Lntaraotxota%.umd by the bt88ignoF,      &iBWNJlO8
S,FlatuMtFy, tithe abOW --IIt                 WiBSwtml'.~thrt
of a lien ta 88our8 tlm paymnt of th8 mla es $48,wC‘CO.
On the-other hand, the htem8t 80 tUtaf,&Odia O- is ohs
land. O'QO~~OF, et al v. Q~inkl~r P8trOlIM 00~ at al,
by ths Supram COurti,d801dthi        OIL 8OVOdW    22,  l&,    &
not yat re   0rt0at   !h&Oig8F   Qll  & R8f.   Co. v. Chrfatlm
109 s. B. P 2) 980; Sbepperd v. St8nu&tU 011 t Gas CoS-
pang, 122 6. a. (2) 64s. Suoh b8$q trU8,             the imtrom~nt
18 not aubjeot to the tax ioquimd           about.